Case 2:21-cv-12770-CCC-JSA Document 16-7 Filed 06/21/21 Page 1 of 3 PageID: 269




 UNITED STATES DISTRICT COURT
 DISTRICT OF NEW JERSEY

  PAUL KURLANSKY, HELAINE KURLANSKY,
  MARTIN EPSTEIN, HERBERT ENNIS, JUDITH
  ENNIS, MORDECAI APPLETON, HENRY KATZ,
  LILA KATZ, JOAN KATZ, GLENN KATZ, and
  JUDITH SINGER,
                          Plaintiffs,

                 -against-

  1530 OWNERS CORP.; MOE MARSHALL,
  ELLEN GERBER, KENNETH LIPKE, CAROL
  LICHTBRAUN, JUSTIN WIMPFHEIMER,
  PATRICIA DI CONSTANZO, and MARK
  O’NEILL, Individually and as Members of the Board
  of Directors of 1530 Owners Corp., and;
  FIRSTSERVICE RESIDENTIAL,
                                Defendants.



        DECLARATION OF JUDITH SINGER PURSUANT TO 28 U.S.C. § 1746
    IN SUPPORT OF PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION

 I, Judith Singer, hereby declare under penalty of perjury:

        1.      I am a plaintiff in the above-captioned proceeding and I am a resident of the

 Colony in Fort Lee, New Jersey, where I have lived since 2004. I reside in the Colony’s North

 Tower in apartment 9B. I am familiar with the fact that the Colony’s service elevators are

 equipped with a Sabbath mode that allows the elevators to be pre-programmed to stop at certain

 floors, obviating the need for any button pushing. As described below, this is a critical feature

 for observant Jews who observe the Sabbath. A majority of the Colony’s shareholders approved

 the Sabbath elevator program on May 19, 2019, but the Colony’s board of directors has

 subsequently terminated the program. During the period of time in which the Sabbath elevator

 was operational, I used it weekly. I am also familiar with the Colony’s longstanding practice of,

 in the absence of a Sabbath Elevator, assisting observant Jewish residents with the elevators on
Case 2:21-cv-12770-CCC-JSA Document 16-7 Filed 06/21/21 Page 2 of 3 PageID: 270




 the Sabbath and certain Jewish holidays by pressing buttons for the residents—a service that I

 (and my now late husband) likewise utilized, but which has now also been scuttled. As such, I

 am familiar with the facts and circumstances set forth herein. I submit this Declaration in

 support of Plaintiffs’ Application for Preliminary Injunction.

        2.      As an observant Jew, my religious beliefs are informed by thousands of years of

 Jewish tradition. Part of my strongly-held religious beliefs is the primacy of halakha, or the

 Jewish legal system, which establishes a framework for my entire life. A second core element of

 my beliefs is kehillah, or community, and the importance of joining together with members of

 my community to pray, study, and worship, to mourn at sad times and to celebrate in times of

 joy.

        3.      A core part of my adherence to Jewish law is my observance of the Sabbath, the

 Jewish day of rest, which spans from Friday evening until Saturday night. On the Sabbath, and

 certain Jewish holidays, many observant Jews refrain from certain activities, including the use of

 e electronic and certain mechanical devices. For example, many observant Jews, including

 myself, do not press elevator buttons on the Sabbath and certain Jewish holidays. Doing so

 would violate my sincerely held religious beliefs.

        4.      I am 92 years old and suffer from various medical conditions that make me unable

 to use the stairs. Until the Sabbath elevator began to operate, I (and my late husband) relied on

 the building staff to push the elevator buttons on the Sabbath. We were always assisted in going

 up to our apartment from the lower level floor, and also going down from our floor, by any

 number of staff in the vicinity. This provided us with greater flexibility and dignity in observing

 the Sabbath. The Sabbath elevator program, when it was in place, was even better: all I needed to




                                                  2
Case 2:21-cv-12770-CCC-JSA Document 16-7 Filed 06/21/21 Page 3 of 3 PageID: 271
